DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendments to the claims now remove instant claim 1 and make instant claim 2 the independent claim.
Independent claim 2 now requires a specific transitional phrase, consisting of, which overcomes previous 112 2nd paragraph type rejections.  As such these rejections are hereby withdrawn.
Independent claim 2 now requires a combination of ingredients including a cationic polysaccharide polymer, a Markush group of glass protection additives selected from zinc salts, polyvinylamine, and polyvinylamides, or mixtures of these component.
The closest prior art was found to be Hueffer et al (US 20130102515 A1).  Although Hueffer teaches the use of zinc based glass protection agents and natural based polysaccharides, Hueffer fails to teach or suggest the use of cationic based polysaccharides as is now required in the instant claims.  Nor does Hueffer provide sufficient motivation for one of ordinary skill to modify these natural polysaccharides to form cationic compounds.  In fact, Hueffer makes no mention whatsoever of modifying the natural polysaccharides.  As such, previous anticipatory rejections are hereby withdrawn.
As no other objections or rejections remain in this case, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767